Name: Commission Regulation (EC) NoÃ 958/2005 of 23 June 2005 on a decision to make no award in respect of the 30th partial invitation to tender for white sugar issued in connection with the standing invitation to tender referred to in Regulation (EC) NoÃ 1327/2004
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 24.6.2005 EN Official Journal of the European Union L 164/13 COMMISSION REGULATION (EC) No 958/2005 of 23 June 2005 on a decision to make no award in respect of the 30th partial invitation to tender for white sugar issued in connection with the standing invitation to tender referred to in Regulation (EC) No 1327/2004 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (1), and in particular the second subparagraph of Article 27(5) thereof, Whereas: (1) Commission Regulation (EC) No 1327/2004 of 19 July 2004 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar for the 2004/05 marketing year (2), requires that partial invitations to tender be issued for the export of the sugar in question. Pursuant to Article 8(2) of that Regulation a decision may be taken to make no award in respect of a specific partial invitation to tender. (2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 No award shall be made in respect of the 30th partial invitation to tender for white sugar issued pursuant to Regulation (EC) No 1327/2004 for which the time limit for the submission of tenders expired on 23 June 2005. Article 2 This Regulation shall enter into force on 24 June 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16). (2) OJ L 246, 20.7.2004, p. 23. Regulation as amended by Regulation (EC) No 1685/2004 (JO L 303 du 30.9.2004, p. 21).